     Case 2:08-cr-00713-DSF Document 2509 Filed 10/14/20 Page 1 of 5 Page ID #:15298



1     NICOLA T. HANNA
      United States Attorney
2     BRANDON D. FOX
      Assistant United States Attorney
3     Chief, Criminal Division
      DIANA L. PAULI (Cal. Bar No. 150289)
4     Assistant United States Attorney
      International Narcotics,
5       Money Laundering, and Racketeering Section
           1400 United States Courthouse
6          312 North Spring Street
           Los Angeles, California 90012
7          Telephone: (213) 894-3899
           Facsimile: (213) 894-0142
8          E-mail:    diana.pauli@usdoj.gov

9     Attorneys for Plaintiff
      UNITED STATES OF AMERICA
10
                              UNITED STATES DISTRICT COURT
11
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
12
      UNITED STATES OF AMERICA,                No. CR 08-713-DSF
13
                 Plaintiff,                    EX PARTE APPLICATION RE: REVISED
14                                             BRIEFING SCHEDULE AND HEARING DATE
                       v.
15
      SALVADOR SENDIS-RAMIREZ,
16
                 Defendant.
17

18
            Plaintiff United States of America, by and through its counsel
19
      of record, the United States Attorney for the Central District of
20
      California hereby moves ex parte for an order setting a revised
21
      briefing schedule in response to defendant’s motion to reduce his
22
      sentence pursuant to 18 U.S.C. § 3582(c)(1)(A).
23
            As the defendant is currently in custody, and proceeding in pro
24
      per, the government has not contacted him to ascertain his position
25
      on the request.
26
      \\
27
      \\
28
     Case 2:08-cr-00713-DSF Document 2509 Filed 10/14/20 Page 2 of 5 Page ID #:15299



1           This ex parte application is based upon the attached declaration

2     of Diana L. Pauli.

3      Dated: October 14, 2020              Respectfully submitted,

4                                           NICOLA T. HANNA
                                            United States Attorney
5
                                            BRANDON D. FOX
6                                           Assistant United States Attorney
                                            Chief, Criminal Division
7

8                                                 /s/
                                            DIANA L. PAULI
9                                           Assistant United States Attorney
10                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:08-cr-00713-DSF Document 2509 Filed 10/14/20 Page 3 of 5 Page ID #:15300



1                                DECLARATION OF DIANA L. PAULI

2           I, Diana L. Pauli, declare and state as follows:

3           1.      I am an Assistant United States Attorney in the Central

4     District of California.      I was assigned to represent the government

5     in this matter on September 23, 2020.

6           2.      On August 28, 2020, defendant filed a Motion to Modify

7     Sentence pursuant to 18 U.S.C. § 3582(c)(1) (“the motion”).

8     Defendant is proceeding in pro per.

9           3.      On September 25, 2020, the court set the following briefing

10    schedule that was requested by the government: government’s

11    opposition/response to the motion be filed and served by October 19,

12    2020; defendant’s optional reply be filed and served by November 2,

13    2020; and any hearing on the motion would be held on November 16,

14    2020.      Dkt. 2505.

15          4.      The government requires additional time to complete its

16    review defendant’s medical records and other materials.

17          5.       By this ex parte application, the government requests the

18    following schedule:

19          (a)     The government’s opposition/response to the motion be filed

20                  and served by November 2, 2020.

21          (b)     Defendant’s optional reply be filed and served by November

22                  23, 2020.

23          (c)     If the court determines a hearing on the motion is

24                  necessary, it be held on December 7, 2020, at a time to be

25                  set by the court.

26    The government believes this revised schedule will provide sufficient

27    time to complete its review of materials and address the issues

28    raised in defendant’s motion.

                                              3
     Case 2:08-cr-00713-DSF Document 2509 Filed 10/14/20 Page 4 of 5 Page ID #:15301



1           6.    As the defendant is currently in custody and is proceeding

2     in pro per, I have not contacted him to ascertain his position on the

3     request.

4           I declare under penalty of perjury under the laws of the United

5     States of America that the foregoing is true and correct and that

6     this declaration is executed at Los Angeles, California, on October

7     14, 2020.

8
                                                      /s/
9                                                           DIANA L. PAULI

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              4
Case 2:08-cr-00713-DSF Document 2509 Filed 10/14/20 Page 5 of 5 Page ID #:15302
